Case 4:20-cv-01596 Document 34 Filed on 08/12/20 in TXSD Page 1 of 2




                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                August 12, 2020
                                                               David J. Bradley, Clerk
Case 4:20-cv-01596 Document 34 Filed on 08/12/20 in TXSD Page 2 of 2
